Case 2:18-cv-02623-DDC-TJJ Document 75 Filed 04/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

STEPHEN ROBBINS, on behalf of himself and
all those similarly situated,

Plaintiff
Vv. Case No. 18-cv-2623-DDC-TJJ

DYCK O’NEAL INC.

 

Defendant
NOTICE TO TAKE DEPOSITION

TO: Mr. Louis J. Wade
Ms. Ania Wlodek Moncrief
McDowell Rice Smith & Buchanan P.C.
The Skelly Building, Suite 350
605 W. 47" Street
Kansas City, MO 64112
lwade@medowellrice.com
amoncrief(@mcdowellrice.com
ATTORNEYS FOR DEFENDANT
DYCK O’NEAL INC.

 

DEPONENT: Mary Resch

DATE & TIME: April 28, 2020 beginning at 9:30 a.m.

PLACE: Via Telephone and/or Zoom

MANNER OF

RECORDING: Steno or other certified shorthand reporter
REPORTER: The Cooper Group

PLEASE TAKE NOTICE that the deposition of Mary Resch will be taken on behalf of
Plaintiff on the day and year and at the time and location indicated above. The deposition will
continue, if not completed on that day, from day to day at the same time and place until

completed. You are invited to attend and participate.
Case 2:18-cv-02623-DDC-TJJ Document 75 Filed 04/23/20 Page 2 of 2

BP ENTER THOMAS & PARRISH, LLC
eo

Mark E. Parrish Mo. Bar No< 40571
Joshua A. Sanders Mo. Bar No. 64305
Erica Fumagalli Mo. Bar No. 70069
PO Box 1099

221 W. Lexington Avenue, Suite 200
Independence, Missouri 64051
Telephone: (816) 471-4511

Facsimile: (816) 471-8450

mparrish@bktplaw.com

jsanders@bktplaw.com
efumagalli@bktplaw.com

 

 

 

and

Keith N. Williston, Esq.

KS# 78645

THE WILLISTON LAW FIRM, LLC
201 SE Williamsburg Drive
Blue Springs, MO 64014

Phone: (913) 207-5450
willistonkeith@yahoo.com

ATTORNEYS FOR PLAINTIFF

CERTIFICATE OF SERVICE

I hereby certify that on the 22" day of April 2020, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

filing to the following:

Mr. Louis J. Wade
Ms. Ania Wlodek Moncrief

McDowell Rice Smith & Buchanan P.C.

The Skelly Building, Suite 350
605 W. 47" Street

Kansas City, MO 64112
lwade@mcdowellrice.com
amoncrief@mcdowellrice.com

eas

ATTORNEYSFOR PLAtNture
